Case 1:20-cv-04651-SDG Document 6-2 Filed 11/17/20 Page 1 of 4




                        Ex. B to TRO Motion:
                         Coleman Affidavit
Case 1:20-cv-04651-SDG Document 6-2 Filed 11/17/20 Page 2 of 4




                        Ex. B to TRO Motion:
                         Coleman Affidavit
Case 1:20-cv-04651-SDG Document 6-2 Filed 11/17/20 Page 3 of 4




                        Ex. B to TRO Motion:
                         Coleman Affidavit
Case 1:20-cv-04651-SDG Document 6-2 Filed 11/17/20 Page 4 of 4




                        Ex. B to TRO Motion:
                         Coleman Affidavit
